      Case 2:19-cv-00353 Document 149 Filed on 03/04/21 in TXSD Page 1 of 5
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                   March 04, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MICHAEL LEWIS,                  §
                                §
     Plaintiff,                 §
VS.                             § CIVIL ACTION NO. 2:19-CV-353
                                §
SHAFER PROJECT RESOURCES, INC., §
                                §
     Defendant.                 §

                   ORDER ON DISCOVERY OF TAX RETURNS

       United States Magistrate Judge Jason B. Libby entered an order (D.E. 136)

granting Defendant Shafer Project Resources, Inc.’s (Shafer’s) Motion to Compel (D.E.

131). The order requires Plaintiffs, Michael Lewis and his conditionally certified class

(collectively Lewis) to produce state and federal income tax returns for the three years for

which damages are sought. Before the Court is Lewis’s objection (D.E. 137), claiming

that the Magistrate Judge committed four errors in arriving at his conclusions. Also

before the Court are Shafer’s response (D.E. 142) and Lewis’s reply (D.E. 144). For the

reasons set out below, the Court takes the matter UNDER ADVISEMENT and

RECOMMITS the matter to the Magistrate Judge for further proceedings and

reconsideration.

                             NATURE OF THE DISPUTE

       Lewis filed this FLSA case as a collective action of employees under 29 U.S.C.

§ 216(b), seeking unpaid overtime wages. D.E. 1. Shafer requested the production of

Lewis’s tax returns or signed authorizations by which Shafer could obtain Lewis’s tax

1/5
      Case 2:19-cv-00353 Document 149 Filed on 03/04/21 in TXSD Page 2 of 5




returns directly from the taxing authorities. Lewis objected to the production request and

withheld the tax returns. In relevant part, he claims that the tax returns are outside the

scope of discovery because they are irrelevant and would not lead to admissible evidence.

He also claims that the request is overly burdensome and not proportional to the needs of

the case. D.E. 131, p. 4.            He points out, specifically, that this is not an independent

contractor case, distinguishing it from the context in which other FLSA cases have

required the production of income tax returns for the purpose of applying the economic

realities test. Id.

        The Magistrate Judge granted Shafer’s motion to compel, finding that the tax

returns are relevant to Lewis’s credibility and to his damages, specifically referencing

whether Lewis actually could have worked the overtime hours he claims and whether

expense reimbursements should be considered in calculating the regular rate of pay.1

D.E. 136. The Magistrate Judge further found that Lewis had not met his burden to show

that the information is available through other reliable sources or that production would

be unduly burdensome. Id. He also found that the request was not overly broad as

limited to the time period for which damages were sought and that any confidentiality

issues were adequately addressed by the protective order entered in this case. Id.

        Lewis now appeals the order to produce tax returns. D.E. 137, p. 1.

1
    Shafer also argued that the tax returns were relevant as aids in determining whether the class was guaranteed
work days each week they received their respective day rates and for determining applicability of FLSA exemptions,
such as whether the class performed work that was nonmanual versus manual in nature, as well as whether the class
engaged in supervisory roles and/or were otherwise required to exercise judgment and discretion. D.E. 131, p. 6.
However, Shafer’s motion does not articulate any nexus between these issues and the information contained in tax
returns. Rather, they appear to be advanced only to highlight the importance of credibility. The Court construes the
Magistrate Judge’s omission of these claims as an appropriate rejection of any argument that they represent
independent relevancy issues.
2/5
      Case 2:19-cv-00353 Document 149 Filed on 03/04/21 in TXSD Page 3 of 5




                                      DISCUSSION

       1.     Materiality of Issue of Regular Rate

       Shafer raised the issue regarding expenses being included in the regular rate in its

motion. D.E. 131, p. 5-7. In particular, it wrote:

              Shafer is additionally entitled to the production of individual
              tax returns inasmuch as such tax returns shall constitute clear
              and convincing evidence whether the individuals comprising
              the Class claimed as either an expense or compensation
              payments made by Shafer to them in the form of a truck
              allowance, mileage reimbursement, and/or the reimbursement
              of other expenses. As earlier referenced, “other damages” are
              being sought, albeit in a form somewhat unspecified. Indeed,
              the individuals comprising the Class may be attempting to
              include such allowances and reimbursement as
              “compensation” when determining both an individual’s
              regular rate of pay and overtime rate of pay.

D.E. 131, pp. 6-7. Lewis responded to the argument in a footnote, stating:

              Shafer urges plaintiffs’ tax documents are relevant because
              plaintiffs “may be attempting to include such allowances and
              reimbursement [compensation Shafer theorizes plaintiffs
              could have excluded from their tax filings] as ‘compensation’
              when determining both an individual’s regular rate of pay and
              overtime rate of pay.” Doc. 131 at 7. But plaintiffs do not
              allege Shafer violated the FLSA by committing regular rate
              violations; they claim only that Shafer misclassified them as
              exempt employees and failed to pay them overtime (instead
              paying them a day-rate). See Doc. 1. To the extent Shafer
              did not understand the allegations in Lewis’s Complaint, it
              could have sought clarification through a timely filed Rule
              12(b)(6) or Rule 12(e) motion. But it didn’t.

D.E. 132, p. 3 n.1 (bold emphasis added).

       Lewis argues now—as he did in his response footnote—that his complaint does

not raise any issue regarding the computation of the regular rate. Shafer’s only argument


3/5
      Case 2:19-cv-00353 Document 149 Filed on 03/04/21 in TXSD Page 4 of 5




that it does raise the issue is based on the complaint’s admittedly vague reference to

“other damages” and Lewis’s interrogatory responses addressing truck allowances,

mileage expenses, and general expense reimbursements. At any rate, Lewis’s response

disclaimed any intention to challenge the regular rate based on the consideration of these

expenses.

       “Pleadings must be construed so as to do justice.” Fed. R. Civ. P. 8. And a

plaintiff is generally considered the master of his complaint. Avitts v. Amoco Prod. Co.,

53 F.3d 690, 693 (5th Cir. 1995). Therefore, this matter needs to be resolved by a

pleading amendment or other stipulation binding Lewis to his representation that he does

not seek to challenge the regular rate based on any reimbursement of expenses. The

Court, pursuant to 28 U.S.C. § 636(b)(1), recommits the matter to the Magistrate Judge to

resolve the matter of whether this issue remains in the case and, if eliminated, whether

the balance of interests changes with respect to the production of tax returns.

       2.     Failure to Satisfy Burden: Alternative Sources

       Lewis also argues that the Magistrate Judge erred in failing to credit his evidence

and arguments regarding the availability of other less burdensome sources to provide the

information sought through the income tax returns. In particular, Lewis relied on the

statutory requirement that an employer keep records of the hours its employees worked,

citing 29 U.S.C. § 211(c), 29 C.F.R. § 516 et seq., and D.E. 137-1 (internal page:lines:

63:24-64:4; 123:23-124:8). For the first time in his reply, Lewis suggests—through the

citation of additional cases—that alternative sources include IRS Form 1099s and W-2s

issued to Lewis by contractors or employers other than Shafer. D.E. 144, pp. 7-8.
4/5
      Case 2:19-cv-00353 Document 149 Filed on 03/04/21 in TXSD Page 5 of 5




       Because this argument was not first presented to the Magistrate Judge, and

because the Court is recommitting the matter to the Magistrate Judge for other purposes

as well, the Court instructs the Magistrate Judge to consider Lewis’s evidence of alternate

sources relevant to the number of hours worked when balancing the interests relevant to

the production request. The Court further requests express findings regarding the basis

for Shafer’s concern that Lewis may be working other jobs that preclude the number of

overtime hours claimed to distinguish this inquiry from a “fishing expedition.”

                                    CONCLUSION

       For the reasons stated above, the Court takes the appeal UNDER ADVISEMENT

pending the Magistrate Judge’s determination of whether the regular rate remains an

issue supported by Lewis’s pleadings, whether Shafer has a reason to question Lewis’s

capacity to work the overtime hours claimed, and whether the balance of all interests still

supports production of income tax returns as requested.

       ORDERED this 4th day of March, 2021.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




5/5
